Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that the references fail to disclose the “…for assigned the claimed newly powered on access point to the home network, via a disjoint network….and does not include the home network and the access points thereof..”
Examiner respectfully disagrees.  
Although applicant cited the dictionary for the definition of “disjoint”, in light of specification, specifically par 0073.  The instant specification indicates that (the exact paragraph is produced below)  the disjoint network is any network besides the distributed wi-fi system 10 or the distriuted wi-fi network associated with the claimed newly powered access point 14.  
[0073] Back in FIG. 8, after the claiming step 402, the mobile app 330 is 
configured to relay the claimed newly powered access points 14 via a disjoint 
network to the cloud controller 310, cloud service, the servers 20, etc. (step 
403).  As described herein, the disjoint network is any network besides the 
distributed Wi-Fi system 10 or the distributed Wi-Fi network associated with 
the claimed newly powered access points 14.  Provisioning of Wi-Fi access 
points or networking devices from a centralized cloud-based or local management 
system may require a connection between two disjoint communication networks to 
pass vital configuration information for the new device to associate securely 
with the cloud controller 310.  For example, the two disjoint communication 
networks can include a first network (e.g., PAN, Bluetooth, etc.) for the user 
device 22 to communicate, discover, and claim the access points 14 and a second 
network (e.g., LTE, 3G, Wi-Fi, etc.) to communicate the claimed access points 
14 to the cloud controller 310.  An example of disjoint communication networks 

Internet gateway.  The Bluetooth wireless connection is a point-to-point 
communication protocol connecting the Wi-Fi access point or networking device 
with an LTE cellular or Wi-Fi enabled device, such as the user device 22.  The 
user device 22 has interfaces for both disjoint networks and software capable 
of joining the networks together to pass messages between the two disjoint 
networks.  i.e., the mobile app 330.  Protocols and message formats between the 
disjoint networks may be different, in which case a software or hardware based 
translator is required to convert the message and protocol formats to match the 
disjoint network requirements.  This can be implemented via the mobile app 330. 

In light of the specification, paragraph 73, of the definition “disjoint”, Fig 17 of the reference Lord et al shows disjoint network (e.g., internet, LTE) that is not directly connected to the WI-FI network.  Furthermore, the MME (e.g., cloud controller) received the information (e.g., relaying) about claimed newly powered on access point (e.g., managing the access point that are brought off shelf just installed on the wi-fi network, par 0053, by the cloud controller, par 0050).  
Lord further teaches the disjoint network is not including the home network (e.g., see above response, that the LTE and internet does not includes the WI-FI network).  
Stephenson, in analogous art, discloses a discovering a newly powered on access point unclaimed by the home network (refer to par 0068) and relay configuration information for the claimed newly powered on access point from the user device via a disjoint network (refer to par 0028, 0033) connected to the user device separate from the home network, wherein the home network is restricted by the cloud controller to only communicate and operate with access points claimed for the home network (refer to par 0025). 
Therefore, the arguments are not persuasive and the rejection is maintained.  


Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specification does not disclose that the newly powered on access point unassigned to the home network and restricted from communicating with the home network including access points of the home network.  Specification further not disclose or positively recite the limitation that the ….”user device that is separate from and does not include the home network…”
Correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al hereinafter Lord (US 20140328190) in view of Stephenson (US 20180063714) in further view of Bestermann (US 20080175386). 
Referring to Claim 1. Lord discloses A method, implemented by a user device, for claiming network devices for a home network in a distributed Wi-Fi network, the method comprising: discovering a newly powered on access point (refer to par 0033, 0053, 0061); wherein the user device is one of (1) unconnected to the home network (refer to par 0126-0127); and (2) a client of the home network connected to one of the access points of the home network (refer to par 0131);  claiming the newly powered on access point for the home network (refer to par 0053); and relaying the claimed newly powered on access point to a cloud controller via a disjoint network between the cloud controller and the user device that is separate from and does not include the home network (Fig 17, disjoint network does not include the home network);  where the relaying is performed independent (refer to 0049-0056, 0098) from the home network (refer to par 0050, 0052, 0053, Fig 7, 0095 ), wherein the home network is restricted by the cloud controller to only communicate and operate with access point claimed by the cloud controller for home network (refer to par 0047, 0054, 0040). 
Although Lord disclosed the invention substantially as claimed, Lord did not explicitly disclosing that a discovering a newly powered on access point unclaimed by the home network and provision the claimed access point based on the configuration information received from the user device, and a newly powered on access point is restricted from communicating with the home network and includes access points of the home network.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lord and Stephenson because Stephenson’s teaching would allow the system of Lord to expertise the process to configure the access points.  
	Although Lord and Stephenson disclosed the invention substantially as claimed, Lord and Stephenson did not explicitly disclosing users relaying configuration for the newly claimed access points to a cloud controller via disjoint network between the cloud controller and the user device that is separate from the home network.  
	Bestermann, in analogous art, disclosing users relaying configuration for the newly claimed access points to a cloud controller via disjoint network between the cloud controller and the user device that is separate from the home network (refer to par 0011-0012, 0014).  


Referring to Claim 2. Lord, Stephenson and Bestermann disclosed the method of claim 1, Lord further discloses wherein the discovering is via a first networking protocol and the relaying is via a second networking protocol different from the first networking protocol (refer to par 0050).

Referring to Claim 3. Lord, Stephenson and Bestermann disclosed method of claim 2, Lord further discloses wherein the first networking protocol comprises a wireless Personal Area Networking (PAN) protocol (Zigbee, par 0032) and the second networking protocol comprises one of a Wireless Local Area Networking (WLAN) protocol and a wireless cellular protocol (refer to par 0038, 0105).

Referring to Claim 4. Lord, Stephenson and Bestermann disclosed method of claim 2, Lord further discloses wherein the first networking protocol comprises Bluetooth and the second networking protocol comprises Long Term Evolution (LTE), each supported by the user device and an associated mobile application for performing the method (refer to par 0032).

Referring to Claim 5. Lord, Stephenson and Bestermann disclosed method of claim 1, Lord further discloses wherein the discovering comprises receiving one-way information identifying the access point, the claiming comprises associating the access point based on the one-way information to the home network (refer to par 0037), and the relaying comprising transmitting identification of the access point and the associating with the home network (refer to par 0037).

Referring to Claim 6. Lord, Stephenson and Bestermann disclosed method of claim 1, Lord further discloses uniquely identifying a location or name of the access point through the user device via a mobile application and a short range beacon (refer to par 0041, 0043, 0066, 0077).

Referring to Claim 7. Lord, Stephenson and Bestermann disclosed method of claim 1, Lord further discloses uniquely identifying a location or name of the access point (refer to par 0066) and/or performing the claiming through the user device via a camera monitoring an optical output on the access point for information (refer to par 0105).

Referring to Claim 8. Lord, Stephenson and Bestermann disclosed method of claim 1, Lord further discloses wherein the claimed newly powered on access point is configured to only connect to the home network (AP connect to only WI-FI SDN refer to par 0035, 0043).

Referring to Claim 9. Lord, Stephenson and Bestermann disclosed method of claim 1, Lord further discloses wherein the access point is in a preconfigured pack of a plurality of access points that are one or more of configured to connect to one another and associated to the home network based on a user/owner/administrator (refer to 0034, par 0037).

Referring to Claim 10. Lord, Stephenson and Bestermann disclosed method of claim 1, Lord further discloses adding an additional access point in the home network, wherein the additional access point is pre-configured and the adding is performed without user intervention (refer to par 0051, 0094).

Referring to Claim 11. Lord, Stephenson and Bestermann method of claim 1, Lord and Agarwal disclosed wherein the access point is in a preconfigured pack of a plurality of access points with a specified number, and the method further comprising: indicating the specified number to a user of the home network to indicate how many of the plurality of access points need to be plugged (Lord, refer to par 0066, Agarwal, par 0134) in and how many have been found/not found in the home network (Lord, refer to par 0035-0037, 0053, 0058, 0061, Agarwal, refer to par 0141, 0145).

Referring to Claim 12 – 20, claims are rejected under similar rational as claims 1-11. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Karen C Tang/
Primary Examiner, Art Unit 2447